22 So.3d 177 (2009)
James THOMAS, Sr., Lucille Marie Landry, Jacob Allen Thomas, Chelsea Marie Landry, Lexielynn Landry and Jade Elaine Thomas
v.
STATE of Louisiana, through the DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT and Barriere Construction Company, L.L.C.
No. 2009-CP-1509.
Supreme Court of Louisiana.
November 25, 2009.
Reconsideration denied. Relator's initial motion for extension of time was untimely, as it was filed outside of the thirty-day delay set forth in Supreme Court Rule X, section 5 for the filing of a timely application for supervisory writs in this court.